                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

PATRICK MCARDLE, COURTNEY
RAMSEY and ANTHONY CUMMINGS,

       Plaintiffs,

v.                                                               Case No: 5:19-cv-461-Oc-30PRL

CITY OF OCALA, FL,

       Defendant.


                                             ORDER
       In this putative class action, Plaintiffs seek injunctive and declaratory relief arising from

alleged constitutional violations by the City of Ocala for enforcement of an ordinance impacting

individuals experiencing homelessness. This matter is before the Court for consideration of two

motions related to the same discovery dispute. First, the City filed a motion to compel the discovery

of Plaintiffs’ medical histories, and they have responded. (Docs. 19 & 20). Meanwhile, Plaintiffs

filed a motion for a protective order and to quash the subpoena duces tecum directed at their

medical providers, and Defendant responded. (Docs. 21 & 22). At issue is whether the City is

entitled to discovery regarding Plaintiffs’ mental and physical health and, if so, to what extent. For

the reasons explained below, at this time the City shall be entitled to only limited discovery in the

form of direct inquiry during Plaintiffs’ depositions regarding their mental and physical health.

I.     BACKGROUND

       Plaintiffs seek relief in this case on behalf of themselves and others similarly situated

alleging that they “are homeless in that they are without fixed housing and lack the financial

resources to provide for their own housing” and have been convicted under the challenged city
ordinance that prohibits “lodging in the open.” (Doc. 1, p. 4-5). Plaintiffs specifically contend that

they “are involuntarily unsheltered in that the number of available shelter beds is exceeded by the

number of homeless people in the City of Ocala.” (Doc. 1, p. 5). They further allege that the City

lacks any “low-barrier shelters,” defined as shelters that do “not have requirements that result in

screening people out of eligibility for services, such as excluding people from shelter who do not

have a state-issued identification, do not have minimum income, do not have any criminal history,

or do not have any substance abuse issues.” (Doc. 1, p. 14).

        As the Court previously observed, “Plaintiffs allege they have been arrested for violating

the open lodging ordinance during the day when homeless shelters are not open and on nights

when the homeless shelters were at capacity, meaning Plaintiffs had no alternative place to sleep.”

(Doc. 14, p. 3). The Court further noted, “[b]ecause the ordinance applies even when there are no

alternative places to rest, Plaintiffs argue that the ordinance provides no opportunity for the City’s

homeless residents to comply with it since sleeping is an involuntary act of basic survival.” (Doc.

14, p. 3).

        In addition to general allegations about the lack of overall capacity or available options

because of an entity’s policies (e.g., according to Plaintiffs the Salvation Army only allows people

to stay for two weeks (Doc. 1, p. 17)), Plaintiff McArdle concedes he is ineligible for shelter at the

Salvation Army because of a prior battery charge and because he was trespassed there (Doc. 1, p.

35) and Plaintiff Ramsey concedes she was precluded from the Salvation Army for a period of one

year and from another shelter because of a medical condition (Doc. 1, p. 42).

        On November 12, 2019, the City served interrogatories on Plaintiffs, including the

following:

               List the names and business address of all physicians, medical
               facilities or health care providers by whom or at which you have


                                                -2-
               been examined or treated in the past ten (10) years, including mental
               health care providers, and state as to each the dates of examination
               or treatment and the condition or injury for which you were
               examined or treated and the name and business address of all
               pharmacies which have filled prescriptions issued in connection
               with said treatment.

(Doc. 19, p. 18) (emphasis omitted). Plaintiffs, including Plaintiff Cummings (as an example),

replied as follows:

               This question is overbroad in time and scope and not reasonably
               particularized. It calls for an oppressive catalogue of information . .
               . This question calls for privileged and confidential health
               information protected from disclosure by federal and state medical
               privacy laws and federal privileges including the psychotherapist-
               patient privilege. Plaintiff Cummings has not placed his medical or
               mental health at issue and the information requested is harassing,
               irrelevant, and is not subject to discovery under Fed. R. Civ. P.
               26(b).

(Doc. 19, pp. 18-19). Despite the objections, the City seeks to compel responses.

       Further, the City announced its intent to serve Subpoenas Duces Tecum on February 24,

2020 on records custodians for various non-parties, including:

               1. Interfaith Emergency Services
               2. Salvation Army
               3. Marion County Health Department
               4. Quad County Treatment Center
               5. The Vines Hospital
               6. The Centers
               7. Ocala Regional Medical Center
               8. West Marion Community Hospital
               9. Advent Health
               10. Marion County Jail, Medical Unit

(Doc. 21-1). Plaintiffs responded by filing a motion to quash and for a protective order (Doc. 21).

       As to the subpoenas, as an initial matter Plaintiffs do not object to the subpoenas to

Interfaith Emergency Services or to Salvation Army, two entities that provide shelters in Ocala.

Instead, the Plaintiffs object to, and seek an order quashing, the subpoenas to the eight medical

providers (Marion County Health Department, Quad County Treatment Center, The Vines

                                                -3-
Hospital, The Centers, Ocala Regional Medical Center, West Marion Community Hospital,

Advent Health, Marion County Jail Medical Unit). Further, on the basis that the requests are

overbroad, not reasonably calculated to lead to the discovery of admissible evidence, and protected

by the psychotherapist-patient privilege, Plaintiffs also seek a protective order regarding: (1) the

medical information requested in Defendant’s written discovery requests, (2) any of the same

information at the Plaintiffs’ upcoming depositions, and (3) any further discovery into the subjects

of Plaintiffs’ medical treatments, mental-health treatments, and substance-use treatments.

       Because Defendant’s motion to compel and Plaintiffs’ motion to quash and for protective

order deal with the same issues, the Court will address them together.

   II. LEGAL STANDARDS

       Generally, parties are entitled to discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case, considering

various factors. Fed. R. Civ. P. 26(b)(1). Under Rule 26, however, the Court has broad discretion

to limit the time, place, and manner of discovery as required “to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c). The

Court’s exercise of discretion to appropriately fashion the scope and effect of discovery will be

sustained unless it abuses that discretion to the prejudice of a party. Amey, Inc. v. Gulf Abstract &

Title, Inc., 758 F.2d 1486, 1505 (11th Cir.1985); see also Moore v. Armour Pharm. Co., 927 F.2d

1194, 1197 (11th Cir.1991) (“The trial court ... has wide discretion in setting the limits of

discovery, and its decisions will not be reversed unless a clearly erroneous principle of law is

applied, or no evidence rationally supports the decision.”).

       Relevancy and proportionality are the guiding principles: “Parties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense and proportional



                                                -4-
to the needs of the case.” Fed. R. Civ. P. 26(b). In order to determine the scope of discovery the

Courts and the parties must consider and evaluate “the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.” Id. (“The parties and the court

have a collective responsibility to consider the proportionality of all discovery and consider it in

resolving discovery disputes.” Comment, 2015 Amendment).

        In order to frame and resolve the discovery dispute, it is essential to determine what the

purpose of the discovery is. That will help determine what the parties need (or don’t need) and

hopefully the most cost and time effective way to get there. Indeed, as the commentary to Rule 26

informs us, “[a] party claiming that a request is important to resolve the issues should be able to

explain the ways in which the underlying information bears on the issues as that party understands

them.” Id. Then, of course, it is the “Court’s responsibility, using all the information provided by

the parties, . . . to consider these and all the other factors in reaching a case-specific determination

of the appropriate scope of discovery.” Id.

     III. DISCUSSION

        A.     Framing

1.      For context, a useful place to begin is with the parties’ theories of the case and their

narratives regarding homelessness. A review of the complaint and answer, not to mention the

parties’ pleadings in this case, reveals that this action reflects differing views regarding

homelessness. The opening paragraph of Plaintiffs’ complaint reveals this tension: “The City of

Ocala is trying to force homeless people to leave town. The Mayor’s goal is to ensure ‘vagrants

will be gone’ from the City’s downtown area.” (Doc. 1, p. 1). Indeed, much of the 67-page



                                                 -5-
complaint is devoted to general statements and data regarding housing affordability and

homelessness in Ocala. Plaintiffs’ theory of the case is that they are involuntarily unsheltered

because of the lack of available shelter beds and the lack of “low-barrier shelters.”

       The City, on the other hand, contends (and seeks to establish) that Plaintiffs were

unsheltered because of their own conduct (voluntary conduct, as the City would describe it), and

that they are chronically homeless due to multiple factors, including mental health, substance abuse

and behavioral issues. The City maintains that regardless of the outcome of this case it will not

provide the homeless shelters Plaintiffs apparently seek: “The City cannot afford it, nor are its

citizens likely to support it. The City does not provide public housing services for the homeless

(low barrier or otherwise) and a loss in this matter would not change that.” (Doc. 19, p. 12). The

Court pauses here to note that the relief sought – or rather the relief that can be afforded – is not

the compelled creation of homeless shelters, but instead the prohibition of enforcement of the

ordinance.

       The description of something as voluntary or involuntary is driving the parties’ theories

and comes from passages in the caselaw. In Pottinger v. City of Miami, 810 F. Supp. 1551, 1564

(S.D. Fla. 1992), for example, the court found that Miami’s practice of arresting homeless plaintiffs

who did not have “a single place where they can lawfully be” was unconstitutional under the Eighth

Amendment. The court explained: “[P]laintiffs do not have the choice, much less the luxury, of

being in the privacy of their own homes. Because of the unavailability of low-income housing or

alternative shelter, plaintiffs have no choice but to conduct involuntary, life-sustaining activities

in public places. The harmless conduct for which they are arrested is inseparable from their

involuntary condition of being homeless.” Pottinger 810 F. Supp. at 1564. In Joel v. City of

Orlando, 232 F.3d 1353, 1362 (11th Cir. 2000), the court found, on the other hand, that “The City



                                                -6-
[of Orlando] is constitutionally allowed to regulate where ‘camping’ occurs, and the availability

of shelter space means that [plaintiff] had an opportunity to comply with the ordinance.” In Joel

there appeared to be adequate shelter available. Id. (“[T]he City has presented unrefuted evidence

that the Coalition, a large homeless shelter, has never reached its maximum capacity and that no

individual has been turned away because there was no space available or for failure to pay the one

dollar nightly fee.”).

2.      Here, the question currently before the Court is whether the City of Ocala is entitled to

discovery of Plaintiffs’ medical records, including information regarding their mental and physical

health, and if so, to what extent. Based on the allegations in the Complaint, the City contends that

Plaintiffs have put into issue the underlying cause of their inability to obtain shelter. The City

further contends that whether Plaintiffs were unable to obtain shelter because of reasons such as

the shelters being at capacity or closed, or whether they were unable to obtain shelter due to their

own conduct is “critical to determining the viability of their own claim and whether they are

qualified to act as class representatives.” (Doc. 19, p. 10). The City argues that discovery into

Plaintiffs’ medical histories, including substance abuse issues and mental health issues, is thus

highly relevant to the claims and defenses in this case. Indeed, the City seeks years of such records

and insists it has a “right” to determine why the Plaintiffs are homeless. (Doc. 19, p. 12). To this

end, the City has pled the following affirmative defense: “To the extent the Plaintiffs have alleged

a legally cognizable claim based on the City’s alleged policies which prohibit the involuntary act

of sleeping, the Plaintiffs are precluded from bringing such claims because their acts of sleeping

in public were caused by their own, voluntary, behavior.” (Doc. 15, p. 24).

        In support of this point, the City cites information obtained through public records that it

argues “suggest significant mental health and substance issues have caused or significantly



                                                -7-
contributed to [Plaintiffs’] inability to find adequate shelter.” (Doc. 19, p. 7). The City cites to

records reflecting Plaintiff McArdle’s ongoing behavioral issues, criminal history, and alcohol

abuse, including numerous incidents of being arrested while intoxicated. The City cites to similar

examples regarding Plaintiff Ramsey and Cummings’s history with law enforcement reflecting

numerous incidents of intoxication. The City contends that records obtained in discovery suggest

that the reason Plaintiffs may not be able to secure consistent shelter is due to ongoing substance

abuse issues, as differentiated by the allegations made in the Complaint.

        The City further relies upon this Court’s order denying its motion to partially dismiss the

Complaint, wherein the Court stated:

                While the City relies on Joel [v. City of Orlando, 232 F.3d 1353
                (11th Cir. 2000)] to argue that Plaintiffs’ claims are barred, the Court
                concludes Joel is inapplicable- at least at this stage. The Eleventh
                Circuit noted several times in Joel that the Orlando ordinance did
                not apply unless there were alternative places for the homeless
                residents to sleep. Here, though, Plaintiffs allege that they were
                arrested for violating the ordinance when there were no alternative
                places to sleep, either because it was during the day when shelters
                were closed or because the shelters were at capacity. This distinction
                matters.

(Doc. 14, p. 7).

        Following the Court’s order, the City contends that it initiated discovery to determine

“what caused the Named Plaintiffs’ to sleep in public on any of the days in question, and why they

believe it is inevitable that they will continue to do so in the future.” (Doc. 19, p. 5). In particular,

the City seeks “discovery to determine whether the reason the Named Plaintiffs have not been able

to secure proper shelter is because there were insufficient beds made available to the homeless

population generally, or whether the ‘high-barriers’ present in these shelters were why the Named

Plaintiffs, specifically, could not receive shelter.” (Doc. 19, p. 5).




                                                  -8-
       Plaintiffs’ primary objection is that they have not put their mental and medical health into

dispute in this lawsuit which is limited to a constitutional challenge to a City ordinance and policies

seeking injunctive relief and declaratory judgment. Plaintiffs argue that they have not, for example,

pled claims for physical injury or emotional distress. As distinguished from the instant case,

Plaintiffs cite Walker v. City of Orlando, Case No. 6:07-CV-651-ORL-19DAB, 2007 WL

3407409, at *1 (M.D. Fla. Nov. 13, 2007), which involved a claim for personal injury arising from

alleged excessive use of force as an example of one’s mental and physical condition being in

controversy.

       Further, Plaintiffs’ contend that even if one’s mental health were a factor in a case, that

wouldn’t necessarily make it discoverable. For example, in Chase v. Nova Se. Univ., Inc., Case

No. 11-61290-CIV, 2012 WL 1936082, at *4 (S.D. Fla. May 29, 2012), the court found that the

psychotherapist-patient privilege was not waived because, although the plaintiff alleged a claim

under the Americans with Disabilities Act, the issue was whether plaintiff was perceived as

mentally ill, not whether plaintiff was actually mentally ill. Id. at *4. The court there also noted

that plaintiff did not contend his mental condition was exacerbated by the termination of his

employment, plaintiff had not conceded that his medical condition was at issue, and plaintiff

represented that his doctors would not be called as damages witnesses. Id. at *5.

       Plaintiffs also object that the information sought is overbroad, oppressive and not

reasonably particularized to the facts of this case. Plaintiffs object to the 10-year scope of the

discovery request and characterize it as a “fishing expedition.” (Doc. 20, p. 2).

       In considering this issue, it is worth noting that neither of the parties have cited any

authority that directly addresses the unique circumstances of the instant case. To be sure, courts

frequently permit discovery into a plaintiff’s medical and psychological history when the plaintiff



                                                 -9-
has pled a claim for emotional distress damages. See Gabe McIntyre, v. Delhaize America, Inc.

D/B/A Sweetbay Supermarket., No. 8:07-CV-2370-T-30MSS, 2008 WL 11336308, at *2 (M.D.

Fla. June 26, 2008) (permitting discovery into Plaintiff’s medical and psychological history upon

a finding that plaintiff’s claim for emotional damages placed his mental health into issue). And,

Plaintiffs cite the factors applied by courts in considering the appropriateness of a Fed. R. Civ. P.

35(a) mental examination in determining whether a plaintiff has placed his or her mental condition

into issue. See Chase, 2012 WL 1936082 at *4. Those factors include (1) stating a tort claim for

intentional or negligent infliction of emotional distress; (2) alleging a specific mental or psychiatric

injury or disorder; (3) alleging unusually severe emotional distress; (4) intending to offer expert

testimony to support a claim for emotional distress damages; and (5) conceding that his or her

mental condition is in controversy. Id. at *4.

       It is undisputed that in this action Plaintiffs only seek injunctive relief and declaratory

judgment. Plaintiffs specifically do not seek damages for any type of emotional distress or injury.

Further, none of the above factors for placing a mental condition into issue are implicated.

Plaintiffs contend that their personal medical treatment and diagnosis history is not relevant to the

issues in this case, including whether shelters in Ocala are accessible and available to them and

other individuals experiencing homelessness in Ocala.

       Defendant’s position is essentially that the underlying cause of Plaintiffs’ inability to obtain

shelter is the central issue in this case and, as an affirmative defense, Defendant contends Plaintiffs’

homelessness is due to their own voluntary conduct. As the Court observed in its recent order

regarding the motion to partially dismiss the complaint, it is important to determine the specific

reasons why there were no alternative places for Plaintiffs to sleep at the times in question.

Similarly, Defendant characterizes the issue as whether there “were insufficient beds made



                                                 - 10 -
available to the homeless population generally, or whether the ‘high-barriers’ present in these

shelters were why the Named Plaintiffs, specifically, could not receive shelter.” (Doc. 19, p. 4).

       The City’s defense, which drives its request for these plaintiffs’ medical records, is based

on a proposition for which they cite no binding precedent. The City’s argument seems to be that

the homeless Plaintiffs had an opportunity to comply with the ordinance but couldn’t because of

their own voluntary conduct, namely mental health issues or alcoholism, or both. And that because

they had an opportunity to comply but for their own conduct, the ordinance is constitutional. The

City’s discovery request seems to put the cart before the horse: it assumes that conduct it calls

“voluntary” – one’s mental health condition and alcoholism – is indeed voluntary conduct for

purposes of fitting it’s ordinance into the legal framework discussed in Joel, 232 F.3d at 1362.

Even if the City is right, then the question with respect to this discovery dispute is whether a named

plaintiff was (or perhaps would be) precluded because of his or her mental health condition or

substance abuse. If a named plaintiff was or would be excluded from an available shelter for one

of those reasons, and the named plaintiff concedes as much, then further details of the plaintiff’s

condition (which would be gained through medical records), would be irrelevant. If one of the

entities precluded a named Plaintiff for that reason, but the named plaintiff disputed having the

condition, the relevance of those medical records may become more important.

       B.      Analysis

       With this framing of the issue, it would seem that documents such as police records and

incident reports regarding Plaintiffs’ arrests would be highly relevant. Also highly relevant would

be policies and records from the existing shelters regarding the times or days in question, and

Plaintiffs’ eligibility (or lack thereof) to enter the shelter. Notably, Plaintiffs do not object to the




                                                 - 11 -
discovery requests directed to the shelters. Thus, the City either has or will be able to obtain

relevant information about the incidents in question and the Plaintiffs’ eligibility.

       To analogize from employment discrimination cases such as Chase, 2012 WL 1936082 at

*4, what appears highly relevant is not so much whether Plaintiffs actually suffered from substance

abuse or other conditions, but whether the shelters perceived them to have substance abuse issues

(or other issues) that disqualified them from eligibility at the shelters. The undersigned agrees that

the nature and actual extent of any medical or mental conditions of the Plaintiffs may be relevant

in this action, but that Rule 26(b)(1) requires the Court to consider what is proportional to the

needs of the case, “considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.”

       Most discovery disputes involve the need to balance these factors. Here, through police

reports, public records, and shelter records, it appears that the City already has or will obtain access

to much information that is relevant to its affirmative defense, assuming it is a viable one. The

City’s affirmative defense (again) is that Plaintiffs’ “acts of sleeping in public were caused by their

own, voluntary, behavior.” It is not entirely clear, however, how that defense warrants the City’s

need for broad discovery regarding medical and mental health conditions, as opposed to

information about the specific sleeping incidents in question. And, as noted, if a plaintiff concedes

his or her ineligibility or denial because of a specific condition or circumstance, the details of the

plaintiff’s condition surround it seem irrelevant.

       The City’s motion cites numerous examples that it maintains reflect mental health and

substance issues on the part of Plaintiffs. For example, the City notes that Plaintiff McArdle was



                                                 - 12 -
arrested for battery and was intoxicated at the time of arrest. The City thus argues that “these

records suggest that the reason why McArdle may not be able to secure consistent shelter is related

to ongoing behavior issues, criminal history, and alcohol abuse.” (Doc. 19, p. 7). The City’s

argument pertains to McArdle’s general ability to secure consistent shelter, as opposed to the

reasons McArdle was sleeping in public at the time of a particular arrest. Further, it is unclear

whether McArdle disputes the behavior and alcohol issues alleged. And, it is particularly unclear

what 10 years’ worth of Plaintiffs’ medical and mental health records would add. The considerable

burden to Plaintiffs and their care providers, as well as privacy concerns, weigh against allowing

such broad discovery in the context of this case and at this stage of proceedings.

       The City’s contention that why the named Plaintiffs are homeless (as opposed to a more

limited inquiry about why they were unable to, or didn’t, obtain shelter on the dates of their arrests,

or even why they can’t in the future) goes to whether they can represent a potential class, is

similarly overbroad. It is unclear how the requested broad discovery from health providers of the

named Plaintiffs would add much to these specific issues beyond what will be revealed from

information sources such as the shelter records, police reports, and Plaintiffs’ own depositions.

Further, as previously stated, to the extent one or more of the Plaintiffs doesn’t dispute his or her

ability to seek shelter because of “high barriers”, that concession alone should satisfy the City’s

inquiry and enable the City to pursue its defense, without the need for those medical records that

would provide much personal detail and merely confirm a plaintiff’s concession. Balancing the

considerations under Rule 26(b)(1), the undersigned finds that the benefit of granting the broad

discovery requested (10 years of records from Plaintiffs’ medical providers and pharmacies) is

outweighed by the burden of the proposed discovery and the privacy concerns of Plaintiffs.




                                                - 13 -
        Turning specifically to Plaintiffs’ motion then, they seek a protective order to prevent the

compelled disclosure of (1) the medical information requested in written discovery requests, (2)

any of the same information at the Plaintiffs’ upcoming depositions, and (3) any further discovery

into the subjects of Plaintiffs’ medical treatments, mental-health treatments, and substance-use

treatments on the basis that such inquiries are prohibited as overbroad, not reasonably calculated

to lead to the discovery of admissible evidence, and protected by the psychotherapist-patient

privilege.

        The Court has already addressed the broad discovery requests and subpoenas seeking 10

years of medical and mental health records and found them unwarranted at this time. As to the

scope of Plaintiffs’ depositions, however, the Court finds the Rule 26(b)(1) considerations weigh

somewhat differently. The burden of allowing limited deposition questions is not substantial, as

Plaintiffs will presumably be deposed regarding numerous other topics related to their claims,

including the circumstances surrounding specific sleeping incidents. Further, Plaintiffs are

represented by experienced and able counsel who can ensure privileges are protected. While

Plaintiffs shall not be compelled to reveal any information that is protected by the psychologist-

patient privilege during Plaintiffs’ depositions, the Court finds it reasonable to allow limited

inquiry into any specific physical or mental health conditions that bear upon either (1) the reasons

Plaintiffs were sleeping in public at the time of any particular arrest in question; (2) any behavior

issues, substance abuse issues, criminal history or other reasons Plaintiffs have been ineligible to

stay at existing shelters or may be in the future and (3) any mental or physical health issues that

impact Plaintiff’s ability to obtain shelter generally, including in the future. Such inquiry during

depositions should generally be limited in scope to two years prior to and following any specific

arrest at issue.



                                               - 14 -
        Finally, the Court recognizes that the question of relevance evolves as the legal and factual

issues develop. What is of less relevance today may be of more relevance later. This ruling captures

the Court’s best attempt to weigh the considerations of Rule 26(b)(1) given the current stage of

proceedings. The current rulings are without prejudice to the right of any party to renew discovery

requests if warranted by good cause later in the litigation. And, of course, the scope of discovery

does not determine what evidence will be admissible at trial or upon consideration of dispositive

motions.

        That said, the parties are highly encouraged to work together closely in a spirit of

cooperation as they navigate further discovery in this case, mindful of the considerations that must

be balanced, the guidelines of this Order, the discovery rules, and Local Rule 3.01(g). The parties

should utilize these resources to the best of their abilities, as well as possible confidentiality orders,

as they proceed.




                                                  - 15 -
       IV.     CONCLUSION

       For the reasons stated above, the City of Ocala’s motion to compel discovery of medical

history (Doc. 19) is DENIED. Plaintiffs’ motion (Doc. 21) for an order quashing the Defendant’s

subpoenas to the eight medical providers (Marion County Health Department, Quad County

Treatment Center, The Vines Hospital, The Centers, Ocala Regional Medical Center, West Marion

Community Hospital, Advent Health, Marion County Jail Medical Unit) is GRANTED, and those

subpoenas are hereby QUASHED. Plaintiffs’ motion for a protective order (Doc. 21) is DENIED

to the extent that a limited inquiry is permitted during Plaintiffs’ depositions as explained in this

Order, but is otherwise GRANTED.

       DONE and ORDERED in Ocala, Florida on March 31, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                               - 16 -
